In a claim to recover damages, inter alia, for malicious prosecution and false imprisonment, the claimant appeals from an order of the Court of Claims (McCabe, J.), dated August 15, 1986, which granted the State of New York’s motion to dismiss the claim.
Ordered that the order is affirmed, without costs or disbursements.
The Court of Claims correctly dismissed the instant claim since, under the circumstances presented, the claimant’s confinement did not give rise to an actionable wrong. Mangano, J. P., Niehoff, Kooper and Spatt, JJ., concur.